Citation Nr: 1822890	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for cervical disc disease with arthritis.

2. Entitlement to service connection for cervical disc disease with arthritis.


REPRESENTATION

Veteran represented by:	Brent Buchanan, Claims Agent


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968 and April 1968 to April 1972.  The Veteran also had service in the National Guard of Alaska from February 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The issue of entitlement to service connection for cervical disc disease with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2009 rating decision, the RO denied a service connection claim for cervical disc disease with arthritis; the Veteran did not submit a notice of disagreement (NOD); no new and material evidence was submitted within one year of the decision; and thus the decision became final.

2. The evidence received since the final June 2009 rating is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical disc disease with arthritis.


CONCLUSION OF LAW

1. The June 2009 rating decision denying the Veteran's claim for service connection for cervical disc disease with arthritis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017). 

2. New and material evidence has been received to reopen the claim for cervical disc disease with arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 510, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for residuals of asbestos exposure, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new. That analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.

The June 2009 rating decision reopened the Veteran's claim for service connection for cervical disc disease with arthritis, and then denied the claim because the evidence failed to show that this disorder was incurred in or aggravated by military service.  At that time, the Veteran submitted an April 2009 letter from Dr. S.D. in which he opined that the Veteran's neck pain started in service, based on the Veteran's reported history, and that it was more likely than not to be related to service.  The RO found that the evidence failed to show complaints, findings or a diagnosis of a chronic cervical spine disorder in service or within a year of discharge.  The RO noted that the findings of degenerative disc disease and arthritis in March 1988 were almost 16 years after discharge, and there was no evidence of an in service incurrence or continuity of a chronic disorder between discharge and the March 1988 cervical spine MRI.  The RO discounted Dr. S.D.'s opinion.  The RO explained that Dr. S.D.'s opinion was based on the Veteran's reported history; was not supported by the record; did not identify any events, findings or injuries in the Veteran's service treatment records (STRs) to support a nexus between the March 1988 cervical spine MRI findings and service; and gave no medical or factual basis for the opinion reached beyond reliance on the Veteran's reports that his pain began in service.  The RO concluded that service connection for cervical disc disease with arthritis was not warranted because there was no evidence showing that this disorder was incurred in service, manifested to a compensable degree within a year of discharge, or was otherwise related to service.  The Veteran did not appeal that decision and it is now final.  Therefore, the June 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Since, the June 2009 final rating decision, the Veteran submitted a November 2013 letter from Dr. S.D., which provided that the Veteran had neck pain, tingling and numbness in both upper extremities since the 1960's.  Dr. S.D. concluded that the Veteran's current complaints of neck pain and bilateral arm tingling and numbness began in military service based on his review of the Veteran's STRs from the 1960's and the Veteran's report that his symptoms started while in the military.   

Subsequently, following his February 2016 AOJ Waiver, the Veteran submitted two more letters from private providers.  A January 2017 letter by Dr. L.K. provided that the Veteran has complained of neck pain and tingling and numbness in both upper extremities since the early 1960's, and that based on his review of the Veteran's STRs, these records indicated that the Veteran's current symptoms were present in service.  Dr. L.K. opined that it was least as likely as not that the Veteran's current cervical spine disorder was caused by his military service based on his findings that the Veteran's neck symptoms began in the military.  A January 2017 letter by Dr. J.M. provided that the Veteran was being treated for bilateral cervical spine pain.  Dr. J.M. opined that based on his review of the Veteran's STRs, the March 1988 cervical spine MRI, a current cervical spine radiology study, and the Veteran's subjective reports that it was more likely than not that the Veteran's current cervical spine disorder was related to his military service.  

The Board finds that newly submitted medical evidence is sufficient to reopen the claim of service connection for cervical disc disease with arthritis.  The newly submitted private medical opinion evidence supports a possible nexus, a previously unproven element, between the Veteran's cervical spine disorder and his service. Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for cervical disc disease with arthritis is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought. The Board finds that additional evidentiary development is required. That will be discussed in the remand below.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for cervical disc disease with arthritis is reopened.  To this extent only, the claim is granted. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

An October 2009 correspondence from the Veteran indicates that copies of chiropractic records from 1973 to 1975 were submitted.  However, the chiropractic are not associated with the claims file.  On remand, the RO should request the Veteran to resubmit these records. 

Additionally, the Board notes that the record indicates that the Veteran is in receipt of SSA benefits, however, there was no further specifics regarding was conditions these benefits are for.  While the Board notes that SSA decisions and records are not controlling for VA determinations, they nonetheless may contain pertinent information related to the Veteran's current VA claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All records pertaining to this condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, the RO should attempt to obtain any outstanding SSA records to include any records concerning the Veteran's cervical disc disease with arthritis in accordance with 38 C.F.R. § 3.159(c)(2) and (e).   

Finally, Board notes that in its decision above, it reopened the Veteran's claim for service connection for cervical disc disease with arthritis with consideration of three separate, private providers opining relating complaints documented in the Veteran's STRs to his current cervical spine disorder.  The Veteran contends that he has suffered from chronic neck and back pain since his active duty.  No VA examination has been provided to the Veteran for a service connection claim for cervical disc disease with arthritis.  Accordingly, a VA examination is needed for an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding private and/or VA treatment records pertaining to his diagnosis and/or treatment of cervical disc disease with arthritis.  Specifically request the Veteran to resubmit private chiropractic records from 1973 to 1975 that he submitted in October 2009.  

2.  The AOJ should also provide an accounting for all steps taken to search for the private chirpractic records that were submitted by the Veteran in October 2009.  

3.  Obtain from SSA any decisions and/or records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning his cervical disc disease with arthritis.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

4.  After completing the above, to the extent possible, schedule the Veteran for a schedule the Veteran for a VA medical examination with the appropriate medical professional to determine the nature and etiology of any cervical spine disability.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  All necessary tests and studies should be accomplished.  The examiner should: 

(a) Identify any diagnosed cervical spine disability. 

(b) If there is a diagnosis of a cervical spine disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disability had onset in service or within one year following separation from service, or was otherwise causally related to service. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

The Board points the examiner's attention to the Veteran's lay contentions regarding pain since his active duty, the three letters private providers from November 2013  and January 2017 opining that the Veteran's complaints of pain in the STRs are related to his current cervical spine disorder, and the March 1988 cervical spine MRI.

A complete rationale for all opinions expressed should be provided.

5.  After ensuring compliance with the above, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response. Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


